Citation Nr: 0812360	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  03-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder, to 
include as secondary to the veteran's service-connected right 
knee and right ankle disorders.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from July 1971 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The Board remanded this case for 
additional development in July 2004 and June 2007.


FINDING OF FACT

The competent medical evidence of record does not support an 
etiological relationship between a current low back disorder 
and either service or a service-connected disability; 
moreover, the competent medical evidence of record does not 
support the finding that a superimposed disease or injury 
occurred in service as a result of a congenital or 
developmental disorder of the spine.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service 
or as due to the service-connected right knee and right ankle 
disorders.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) 
between May 2002 and August 2007.  The May 2002 letter was 
issued prior to the appealed rating decision, consistent with 
the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2007 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the etiology of his 
claimed back disorder.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.   

Moreover, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b). 

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).  The VA Office of General Counsel 
has held that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111 where a condition is not noted at 
service entry, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 
(2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In deciding a claim 
based on aggravation, after having determined the presence of 
a preexisting condition, the Board must first determine 
whether there has been any measured worsening of the 
disability during service and then whether this constitutes 
an increase in disability.  See Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  In this regard, temporary or intermittent flare-ups 
of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
disability (as contrasted to symptoms) has worsened.  See 
Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  If, during an 
individual's military service, superimposed disease or injury 
does occur, service connection may be warranted for the 
resultant disability in cases of congenital or developmental 
disorders.  VAOPGCPREC 82-90 (March 5, 1985). 

The Board has reviewed the veteran's service medical records 
and notes that, during a July 1971 entrance examination, he 
denied having had recurrent back pain and that on physical 
examination the spine was normal.  In September 1971, the 
veteran complained of back pain, and the assessment was 
muscle strain.  X-rays from September 1971 revealed 
spondylolysis with spondylolisthesis at L5-S1 and a bifid L5 
spinous process.  In the report of the x-rays, it was noted 
that the veteran had an old injury in 1969 and still had back 
pain.  A treatment record from January 1972 indicates that 
the veteran had been treated in 1969 for low back strain.  
The report of the October 1972 separation examination 
indicates no abnormalities of the spine. 

Following service, the report of a February 1975 VA 
examination contains diagnoses including lumbosacral strain 
and spondylolysis.  X-rays of the lumbar spine taken in 
February 1975, however, showed spondylolysis bilaterally at 
L5 with a slight conjunction abnormality at L5 with spina 
bifida occulta and with no evidence of spondylolisthesis.  X-
rays from August 1976 revealed spondylolysis, with 
spondylolisthesis at L5 on the right.  The report of a 
November 1977 VA examination includes diagnoses of minor 
congenital alignment of the lumbar spine, with bilateral 
spondylolysis at L5 and no spondylolisthesis.  X-rays from 
November 1977 revealed bilateral spondylolysis defects 
present at L5, with a spina bifida occulta at L5 and with no 
associated spondylolisthesis.  Much later, an October 1999 CT 
scan revealed evidence of mild disc bulge and degenerative 
disc disease of L4-L5 and L5-S1.  A March 2000 VA MRI 
revealed moderate degenerative disc disease of L5-S1 and 
diffuse central protrusion disc at L4-L5 and L5-S1, with no 
evidence of spondylolisthesis.

The veteran underwent a VA spine examination in November 
2006, with an examiner who reviewed his claims file.  The 
examiner rendered a diagnosis of degenerative joint disease 
of the lumbosacral spine, with spondylolisthesis with mild 
loss of function due to pain.  X-rays revealed an abnormality 
of the lumbosacral spine, with sixth lumbar vertebral 
numbered L1 to L6, spondylosis of L5-L6, and first-degree 
spondylolisthesis of L5-L6 and L6-S1.  A bone scan (conducted 
in December 2006) revealed "intense abnormalities," with 
involvement of the mid and lower lumbar vertebrae (L5 worse).  
The examiner noted that the veteran had spondylosis and that 
this disorder was a congenital or developmental defect that 
preexisted his military service.  The examiner rendered the 
opinion that the disorder was not likely aggravated during 
service or by any superimposed injury or disease while the 
veteran was in service.  Also, the veteran did not give any 
history of injury to his lower back while in service.  
Rather, the symptoms were more likely aggravated by the 
veteran's Paget's disease or metastasis of the spine.

A second VA examination was conducted in August 2007, by the 
same VA doctor who again had the opportunity to review the 
claims file.  Upon examination, the veteran was not able to 
complete range of motion of the lumbar spine because he could 
not stand and move because of his left-sided hemiplegia.  A 
bone scan from that date revealed the appearance of both 
Paget's and metastatic disease, as well as degenerative 
changes of the thoracic spine.  X-rays revealed 
"significantly abnormal bone" most consistent with Paget's 
disease, with spondylolisthesis of L5-S1 increased mildly.  
The diagnosis was Paget's disease and/or metastatic bone 
disease.  Following the claims file review, the examiner 
opined that the veteran's current back disorder was not 
likely caused or aggravated by his service-connected 
residuals of a right ankle sprain or residuals of right knee 
sprain and was likely due to Paget's disease and/or 
metastatic bone disease secondary to testicular cancer.  

In reviewing this case, the Board first notes that the 
veteran was treated for back symptoms during service and was 
only then noted to have had a pre-service injury in 1969.  
The Board does not find clear and unmistakable evidence of a 
chronic back disorder, other than that of a congenital or 
developmental nature, that preexisted service in the absence 
of any medical opinion suggesting such a finding.  

At the same time, the Board does not find that the competent 
evidence of record supports a causal relationship between a 
current low back disorder and service.  While there were x-
ray findings of spondylolisthesis at L5-S1 during service, 
the earliest post-service x-rays, from February 1975, 
revealed no evidence of spondylolisthesis.  Moreover, there 
has been no post-service medical opinion of record linking 
the current disorder to service, and there is no indication 
of any arthritic process of the low back within one year 
following discharge from service.  The only opinions 
addressing the etiology of the current disorder, from the 
same VA examiner in November 2006 and August 2007, in fact 
indicate the absence of a causal relationship with service.

The Board is aware of the in-service finding of a bifid L5 
spinous process, as well as post-service x-ray evidence of 
spondylosis.  The VA examiner, however, noted that 
spondylosis was a congenital or developmental defect that 
preexisted his military service and found the possibility of 
incurrence or aggravation by any superimposed injury or 
disease while the veteran was in service to be unlikely.  The 
claims file contains no competent medical evidence to the 
contrary.  

Finally, the claims file contains no competent medical 
evidence linking the veteran's current back disorder to his 
service-connected right knee and/or right ankle disorders.  
The VA examiner, in the August 2007 report, specifically 
found that the veteran's back disorder was not likely caused 
or aggravated by the right knee and right ankle disorders, 
and, again, there is no competent medical evidence to the 
contrary.

In view of these findings, the Board observes that that the 
competent medical evidence of record does not support the 
veteran's claim.  Currently, the only evidence of record 
supporting the veteran's claim is his own lay opinion, as 
well as that of his spouse from the September 2003 Travel 
Board hearing.

Even if this testimony could be read as claiming continuity 
of symptomatology since service, such history is 
substantially rebutted by the complete absence of treatment 
for this disorder in the years immediately following service 
and the two most recent VA examination reports.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran and his spouse have 
not been shown to possess the requisite medical training, 
expertise, or credentials needed to render either a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
this lay evidence does not constitute competent medical 
evidence and lacks probative value as to the matter of 
medical diagnoses and causation.  See also Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a back disorder, to 
include as secondary to his service-connected right knee and 
right ankle disorders, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disorder, to include as 
secondary to the veteran's service-connected right knee and 
right ankle disorders, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


